Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response to the last office action, filed March 22, 2021 has been entered and made of record. Claims 5-7 have been amended, claim 8 was previously cancelled; and claims 14-17 have been added. Claims 5-7, 9-17 are currently pending in this application.
In view of Applicant’s amendment, the objection to specification has been withdrawn

Response to Arguments
Applicant's arguments filed on 03/22/2021 have been fully considered but they are not persuasive. 
-- Applicant asserts, (Pages 7-9) that the “Msize” of Nakamura merely indicates a “main subject area” in an image. The “main subject area” signifies a “notice area” as described in paragraph [0127] of Nakamura. Further, according to paragraph [0063] of Nakamura, the “notice area” is an area containing pixels with higher notice degrees in the image. Thus, the “main subject area” and the “notice area” of Nakamura-796 have no bearing on a size of the output image per se.



Nakamura discloses in Fig. 1, discloses the image processing apparatus 11, which selecting a composition pattern depending on the photography situation of an input image input from an imaging apparatus such as a digital still camera and evaluating the input image by evaluating the composition of the input image based on the photography situation and the composition pattern, (Par. 0052), where the image processing apparatus 11 includes a photography situation identification unit 21, a composition pattern selection unit 22, a composition evaluation unit 23, and an evaluation result output unit 24, (Par. 0053), and which the photography situation identification unit 21 includes a notice area extraction unit 31, a scene determination unit 32, and a color information comparison unit 33, (see Fig. 1-2, and Par. 0052-0053, 0057). Further, in Par. 4, and Par. 0072, discloses that the color information comparison unit 33 includes a scaling unit 71, an area division unit 72, an area image DB (Database) 73, an area image selection unit 74, and a similarity calculation unit 75, (Par. 0072), which the scaling unit 71 performs a scaling process on the input image, (composition correction), such that the scaling process refers to a process of changing the size of the input image, [i.e., the image processing apparatus 11, selects the composition of the output image based on changing the size of the input image, “at least one change in size from the input image], into the same size as the size of an area image, “the change in size from the input image by scaling process on the input image is implicitly equal to the predetermined size of an area image,  or threshold”], (Par. 0073).
For the reasons stated above, the rejection of claims 5, 9, and 10, and their dependent claims was proper, and it is maintained.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7, 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yosuki et al (EP2207341) in view of Nakamura, (US-PGPUB 2011/0222796)

In regards to claim 5, Yosuki discloses an image processing device comprising: 
a composition corrector configured to output, based on an input image, an output image with a composition according to the input image, (see at least: Par. 0052, the image cropping section 35 crops an image of the optimal crop region from an inputted input image on the basis of the optimal crop region from the composition analyzing section 34, and outputs the cropped image); 
wherein the composition corrector selects, based on the input image, the composition of the output image from a plurality of compositions, based on the at least selecting a composition pattern according to the scene and objects from among stored composition patterns, [i.e., selecting the composition of the output image from a plurality of compositions based on the stored composition patterns corresponding to an input image]. Further, Par. 0052, discloses that the image cropping section 35 crops an image of the optimal crop region from an inputted input image on the basis of the optimal crop region from the composition analyzing section 34, and outputs the cropped image. Further, Pars. 0117-0118, disclose the setting size (width) of the crop region as variables. Further, the rotation angle of the crop region may be added as a variable, [i.e., the cropped image is output based on at least one of a change in size, a translation amount, and a rotation amount in a correction from the input image to the output image]).
Yosuki does not expressly disclose that the composition corrector selects the composition of the output image such that at least one of a change in size, a translation amount, and a rotation amount in a correction from the input image to the output image is equal to or greater than a threshold.
	However, Nakamura discloses the composition of the output image is selected such that at least one of a change in size, a translation amount, and a rotation amount in a correction from the input image to the output image is equal to or greater than a threshold, (see at least: Fig. 1-2, and 4, and Par. 0052-0053, 0057, and 0072-0073, the the scaling unit 71 performs a scaling process on the input image, (composition correction), such that the scaling process refers to a process of changing the size of the input image, [i.e., the image processing apparatus 11, selects the composition of the output image based on changing the size of the input image, “at least one change in size from the input image], into the same size as the size of an area image, “the change in size from the input image by scaling process on the input image is implicitly equal to the predetermined size of an area image,  or threshold”], (Par. 0073). 
Yosuki and Nakamura are combinable because they are both concerned with image output correction. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify Yosuki, to use the scaling unit 71, as though by Nakamura, in order to perform the scaling process on the input image, such that the change in size of the input image is equal to the predetermined size of an area image, “threshold”, (Nakamura, see at least: Par. 0073)

The following prior art of record, cited in Form PTOL-892, disclose also the 
composition corrector, which selects the composition of the output image such that at least one of a change in size, a translation amount, and a rotation amount in a correction from the input image to the output image is equal to or greater than a threshold, as follow:



0091, video width and video height information is extracted from the parameter information (S720), and thereafter, the horizontal or vertical image information, (i.e., change in size), is used to rescale, (i.e. correction), the vertical size of an image, (i.e., composition of output image), according to the height of a display screen, (i.e., threshold) (S730), [i.e., selecting the vertical size of an image, “composition of the output image”, such that the vertical image information, “change in size”, is equal to the height of a display screen, “size of display that output the image, “threshold”]. Further, Fig. 8A to 8c, and Par. 0093-0098, discloses the selecting composition of the output image based on the rotation amount correction, “changing the orientation from horizontal to vertical”, from the input to output image, and the rotated image is displayed in a vertical direction (802) on a preview screen of the camera, “implicitly the rotation amount being equal to a predetermined threshold of preview screen of the camera”.

 	-  Kaneko et al, (US-PGPUB 2013/0044342), (see at least: Par. 0069, the position 
corrector 424 corrects the master image generated from the original image according to the degree of shrinking (the degree of size reduction) of the read image. The read image, which is reduced in size, is compared with the corrected master image having the same size as that of the read image; and Pars. 0092, 0119, discloses the inspection controller 403, which compares the calculated correction parameter obtained at S1202, with a predetermined threshold to determine whether the calculated correction parameter is equal to or greater than the predetermined threshold, [i.e., comparing the calculated correction parameter with a predetermined threshold to determine whether the calculated 

In regards to claim 6, the combine teaching Yosuki and Nakamura as whole disclose the limitations of the claim 1.
Furthermore, Nakamura discloses an input unit (906 in Fig. 31), configured to accept an input as to whether to record the output image, (Nakamura, Fig. 1, and Fig. 31, Par. 0243, the input unit implicitly receives the input image), and a recording unit configured to record the output image output by the composition corrector in accordance with the input to the input unit, (Nakamura, see at least: Par. 0243, the storage unit 908, implicitly record the output image output by the composition corrector in accordance with the input to the input unit)

In regards to claim 7, the combine teaching Yosuki and Nakamura as whole disclose the limitations of the claim 1.
Furthermore, Nakamura discloses a first communication unit configured to receive the input image from a terminal apparatus and transmit the output image output by the composition corrector to the terminal apparatus, (see at least: Fig. 31, and Par. 0243, the a communication unit 909 configured by a network interface or the like, implicitly enables the transmitting the output image output by the composition corrector to the terminal apparatus).

Regarding claim 9, claim 9 recites substantially similar limitations as set forth in claim 1. As such, claim 9 is rejected for at least similar rational.
The Examiner further acknowledged the following additional limitation: “control method of an image processing device”. However, Yosuki discloses the “control method of an image processing device”, (Yosuki, see at least: Abstract, “an image processing apparatus and method”).

In regards to claim 10, Yosuki discloses non-transitory recording medium containing an image processing program for causing a computer to operate as a composition corrector, (see at least: Abstract, “program”), that: 
output, based on an input image, an output image with a composition according to the input image, (see at least: Par. 0052, the image cropping section 35 crops an image of the optimal crop region from an inputted input image on the basis of the optimal crop region from the composition analyzing section 34, and outputs the cropped image); 
the composition corrector selecting the composition of the output image based at least one of a change in size, a translation amount, and a rotation amount in a correction from the input image to the output image, (see at least: Par. 0127, the composition pattern setting section 131 stores, for every scene, a composition pattern for which the placement and proportions of objects within a composition are determined in advance, and sets a composition pattern by selecting a composition pattern according to the scene and objects from among stored composition patterns, [i.e., selecting the composition of the output image from a plurality of compositions based on the stored composition patterns corresponding to an input image]. Further, Par. 0052, discloses that the image cropping size (width) of the crop region as variables. Further, the rotation angle of the crop region may be added as a variable, [i.e., the cropped image is output based on at least one of a change in size, a translation amount, and a rotation amount in a correction from the input image to the output image]).
Yosuki does not expressly disclose that the composition corrector selects the composition of the output image such that at least one of a change in size, a translation amount, and a rotation amount in a correction from the input image to the output image is equal to or greater than a threshold.
However, Nakamura discloses the composition of the output image is selected such that at least one of a change in size, a translation amount, and a rotation amount in a correction from the input image to the output image is equal to or greater than a threshold, (see at least: Fig. 1-2, and 4, and Par. 0052-0053, 0057, and 0072-0073, the color information comparison unit 33 includes a scaling unit 71, an area division unit 72, an area image DB (Database) 73, an area image selection unit 74, and a similarity calculation unit 75, (Par. 0072), which the scaling unit 71 performs a scaling process on the input image, (composition correction), such that the scaling process refers to a process of changing the size of the input image, [i.e., the image processing apparatus 11, selects the composition of the output image based on changing the size of the input image, “at least one change in size from the input image], into the same size as the size of an area image, “the change in size from the input image by scaling process on the size of an area image,  or threshold”], (Par. 0073), 
Yosuki and Nakamura are combinable because they are both concerned with image output correction. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify Yosuki, to use the scaling unit 71, as though by Nakamura, in order to perform the scaling process on the input image, such that the change in size of the input image is equal to the predetermined size of an area image, “threshold”, (Nakamura, see at least: Par. 0073)

In regards to claim 11, the combine teaching Yosuki and Nakamura as whole discloses the limitations of the claim 5.
Furthermore, Nakamura discloses wherein, in a case that at least one of the change in size, the translation amount, and the rotation amount in the correction from the input image to the output image is equal to or greater than a threshold, the composition corrector outputs the output image with the selected composition, (Par. 0088, the evaluation result output unit 24, outputs the score from the composition evaluation unit 23 (i.e., the result of the evaluation), the photography situation information (the scene information and the reference area image) from the photography situation identification unit 21, and the composition pattern from the composition pattern selection unit 22 together with the input image to a display apparatus or the like, [i.e., the valuation result output unit 24 implicitly output the image together with the input image, when the that at least one of the change in size, the translation amount, and the rotation amount in the 

In regards to claim 12, the combine teaching Yosuki and Nakamura as whole discloses the limitations of the claim 11.
Furthermore, Nakamura discloses wherein, in a case that the composition corrector does not output the output image, the composition corrector outputs the input image, (see at least: Par. 0143-0145, when the size of the main subject area is equal to or smaller than the predetermined size size_th_min, the weight of the weight coefficient w.sub.Msize increases depending on the size of the main subject area, and the evaluation result output unit 24, implicitly outputs the input image, not the output image).

In regards to claim 13, the combine teaching Yosuki and Nakamura as whole discloses the limitations of the claim 11.
Furthermore, Nakamura discloses wherein, in a case that the composition corrector outputs the output image, the composition corrector further outputs the input image, (see Par. 0088, the evaluation result output unit 24, outputs the score from the composition evaluation unit 23 (i.e., the result of the evaluation), the photography situation information (the scene information and the reference area image) from the photography situation identification unit 21, and the composition pattern from the composition pattern selection unit 22 together with the input image to a display apparatus or the like, [i.e., the valuation result output unit 24 implicitly output the image together with the input image, when the that at least one of the change in size, the translation amount, and the rotation .

Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yosuki et and Nakamura, as applied to claim 1 above; and further in view of Kook et al, (US-PGPUB 2011/0193982)

In regards to claim 14, the combine teaching Yosuki and Nakamura as whole 
discloses the limitations of claim 1.
The combine teaching Yosuki and Nakamura as whole does not expressly 
disclose wherein, in a case that a correction amount, which is at least one of the change in size, the translation amount, and the rotation amount, is smaller than the threshold, the composition corrector does not output the output image.
	However, Kook et al discloses extracting video width and video height information from the parameter information (S720), and thereafter, the horizontal or vertical image information, (i.e., change in size), is used to rescale, (i.e. correction), the vertical size of an image, (i.e., composition of output image), according to the height of a display screen, (i.e., threshold) (S730), [i.e., implicitly outputting the vertical image if the size of the rescaled vertical image is equal to the height of a display screen; and explicitly  not outputting the vertical image if the size of the rescaled vertical image, “change in size”, is smaller than the height of a display screen], (see at least: Fig. 7, and Par. 0088-0091). 
Yosuki and Nakamura and Kook et al are combinable because they are all concerned with image output correction. Therefore, it would have been obvious to a 

In regards to claim 16, the combine teaching Yosuki and Nakamura as whole 
discloses the limitations of claim 1.
The combine teaching Yosuki and Nakamura as whole does not expressly 
disclose, wherein the threshold is configured by a size of display that displays the output image.
	However, However, Kook et al discloses wherein the threshold is configured by a size of display that displays the output image, (Kook et al, see at least:  Par. 0091, rescale, the vertical size of an image, according to the height of a display screen, [i.e., the height of a display screen, “size of display that displays the output image”, implicitly configures the threshold for displaying the rescaled vertical image, “output image”]).
Yosuki and Nakamura and Kook et al are combinable because they are all concerned with image output correction. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Yosuki and Nakamura, to use the step S730, as though by Kook, in order to display the rescaled vertical image based on the height of a display screen, (Kook et al, Par. 0091).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yosuki et and Nakamura, as applied to claim 1 above; and further in view of Kook et al, (US-PGPUB 2011/0193982); and further in view of Ihara et al, (US-PGPUB 2014/0198988)
 combine teaching Yosuki and Nakamura as whole discloses the limitations 
of claim 1.
	Furthermore, Yosuki discloses that the composition corrector outputs the output image by cutting an area that is a part of the input image, (Yosuki, Par. 0052, the image cropping section 35 crops an image of the optimal crop region from an inputted input image, “cutting an area that is a part of the input image”, on the basis of the optimal crop region from the composition analyzing section 34, and outputs the cropped image), 
In the other hand, Nakamura discloses that the change in size indicates a change from size of the input image to size of the output image, (Nakamura, see at least: Par. 0073, the scaling unit 71 performs a scaling process on the input image, (composition correction), such that the scaling process refers to a process of changing the size of the input image, [i.e., implicitly changing from size of the input image to size of the output image]).
The combine teaching Yosuki and Nakamura as whole does not expressly 
Disclose that the translation amount indicates a vector from a base point of the input image to a base point of the output image, and that the rotation amount indicates a rotation angle from the input image to the output image.
	However, Kook et al discloses a rotation amount, that indicates a rotation angle from the input image to the output image, (see at least: Par. 0059, the image rotating unit 320 rotates the horizontal or vertical image according to the display orientation of a preview screen of the camera so that the horizontal or the vertical image is properly displayed in its proper vertical or horizontal orientation, see also Fig. 8A to 8c, and Par. 0093-0098).

The combine teaching Yosuki and Nakamura and Kook et al as whole does not expressly disclose the translation amount that indicates a vector from a base point of the input image to a base point of the output image.
Ihara discloses a translation amount that indicates a vector from a base point of the input image to a base point of the output image, (see at least: Par. 0071, the detection unit 90, which obtains the vertical maximum motion amount of the input image on the basis of the motion amount in the vertical direction of the motion vectors of all of the pixels in the input image, and supplies the vertical maximum motion amount and the motion vector of each of the pixels of the input image to the motion compensation unit, to output the processed image, “i.e., the one or more motion vectors is equivalent to vector from a base point of the input image to a base point of the output image”)
Yosuki, Nakamura, Kook et al, and Ihara are combinable because they are all concerned with image output correction. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Yosuki, Nakamura, Kook et al, to the detection unit 90, and motion compensation unit 93, as though by Ihara, in .

Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

With respect to claim 17, prior art of record, alone or in reasonable combination, does not teach or suggest, the following limitation(s), (in consideration of the claim as a whole):  
“wherein, the composition corrector outputs the output image with the translation
amount being 0 in a case the translation amount is greater than 0 and less than the threshold, and the composition corrector outputs the output image with the rotation amount being 0 in a case the rotation amount is greater than 0 and less than the threshold”.

	The relevant prior art of record, Kook et al, (US-PGPUB 2011/0193982) discloses the composition corrector outputs the output image, such that the rotation amount from input to the output image, “correction amount from the input to the output”, being equal or greater than a predetermined threshold, (see at least: Par. 0059, the image rotating unit 320 rotates the horizontal or vertical image according to the display orientation of a preview screen of the camera so that the horizontal or the vertical image is properly 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARA ABDI whose telephone number is (571)270-1670.  The examiner can normally be reached on 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMARA ABDI/
Primary Examiner, Art Unit 2668   
05/25/2021